THE CHIEF JUSTICE
delivered, the opinion of the Court
In this case, a notice to James H. Draughan, Peter Randon and David Randon, that the Bank would move *67for judgement against them, andrthe proper certificate of the President seem to have been entered onjthe record of f ,,. . ,, r , , ; V . the Circuit Court, lor -Washington counjyvat April term, 182 . There is nothing to shew "itbat the notice was served, and the entry of the judgemdik-'is in these words: “same judgement against James Hi Draughan and the other defendants, for six hundred arid-twenty-five dollars, >vith interest from the 29th day of í^ember, 1820,” In ■the transcript the clerk states that this’judgement is referred for form to a judgement entepéd at the same terna in-a different suit, on behalf of the Bank' against other defendants, and gives a copy of the judgement in that case, which seems to be formal and sufficient. At April term, 1825. after the return of an alias,kpj. fa, to revive the judgement, and an order' thereon f<%' ^execution, judgement nunc pro tunc was enrere4d';á’gainst James H. Draughan and Peter and David iRantórtí That 'the Circuit Court had power to enter súchrjudggn¡ient, if the record shewed sufficient data, w® ffidy ÍJ^idhestioned, but' lio aid ijii determining what ju^gemepf should have been 'rendered in this case, could properly, have been derived ■from the case to which the clerk referred, syhich was in a different suit between distinct parties. Hr rendering the judgement nunc peo tunc, the Circuit- Court should wot - ha; e resorted to any evidence to shew what that judgement should be, other than was furnished by the record.
Parsons, for plaintiff.
Hitchcock, for defendant in error.
The judgement must be reversed.